Title: From Thomas Jefferson to George Washington, 2 December 1793
From: Jefferson, Thomas
To: Washington, George



Dec. 2. 1793.

Th: Jefferson with his respects to the President has the honor to send him the letters and orders referred to in Mr. Morris’s letter, except that of the 8th. of April, which must be a mistake for some other date, as the records of the office perfectly establish that no letters were written to him in the months of March and April but those of Mar. 12. and 15. and Apr. 20. and 26. now inclosed. The enigma of Mr. Merlino is inexplicable by any thing in his possession.
He incloses the message respecting France and Great Britain. He first wrote it fair as it was agreed the other evening at the President’s. He then drew a line with a pen through the passages he proposes to alter, in consequence of subsequent information (but so lightly as to leave the passages still legible for the President) and interlined the alterations he proposes. The overtures mentioned in the first alteration, are in consequence of it’s having been agreed that they should be mentioned in general terms only to the two houses. The numerous alterations made the other evening in the clause respecting our corn trade, with the hasty amendments proposed in the moment had so much broken the tissue of the paragraph as to render it necessary to new mould it. In doing this, care has been taken to use the same words as nearly as possible, and also to insert a slight reference to Mr. Pinckney’s proceedings.
On a severe review of the question Whether the British communications should carry any such mark of being confidential as to prevent the legislature from publishing them, he is clearly of opinion they ought
 not. Will they be kept secret if secrecy be enjoined? Certainly not, and all the offence will be given (if it be possible any should be given) which would follow their complete publication. If they could be kept secret, from whom would it be? From our own constituents only, for Gr. Britain is possessed of every tittle. Why then keep it secret from them? No ground of support for the Executive will ever be so sure as a complete knowlege of their proceedings by the people; and it is only in cases where the public good would be injured, and because it would be injured, that proceedings should be secret. In such cases it is the duty of the Executive to sacrifice their personal interests (which would be promoted by publicity) to the public interest. The negociations with England are at an end. If not given to the public now, when are they to be given? And what moment can be so interesting? If any thing amiss should happen from the concealment, where will the blame originate at least? It may be said indeed that the President puts it in the power of the legislature to communicate these proceedings to their constituents; but is it more their duty to communicate them to their constituents, than it is the President’s to communicate them to his constituents? And if they were desirous of communicating them, ought the President to restrain them by making the communication confidential? I think no harm can be done by the publication, because it is impossible England, after doing us an injury, should declare war against us merely because we tell our constituents of it: and I think good may be done, because while it puts it in the power of the legislature to adopt peaceable measures of doing ourselves justice, it prepares the minds of our constituents to go chearfully into an acquiescence under these measures, by impressing them with a thorough and enlightened conviction that they are founded in right. The motive too of proving to the people the impartiality of the Executive between the two nations of France and England urges strongly that while they are to see the disagreeable things which have been going on as to France, we should not conceal from them what has been passing with England, and induce a belief that nothing has been doing.

Th: Jefferson

